DAVID T. PROSSER, J.
¶ 85. (concurring in part, dissenting in part). The voluntary payment of money by one person to another upon a demand of payment, with knowledge of the facts and without fraud or duress, generally bars the payor from recovering the money from the payee in subsequent litigation. This is the essence of the voluntary payment doctrine. See Putnam v. Time Warner Cable of Se. Wis., 2002 WI 108, ¶¶ 13-15, 255 Wis. 2d 447, 649 N.W.2d 626.
¶ 86. The voluntary payment doctrine is described in 66 Am. Jur. 2d Restitution and Implied Contracts § 92 (2011) as follows:
*682Unjust enrichment contemplates an involuntary or nonconsensual transfer, unjustly enriching one party. A defendant is not unjustly enriched and therefore not required to make restitution where the benefit was conferred by a volunteer. Thus, a person cannot use the courts to recover money voluntarily or consensually paid with full knowledge of all of the facts and without fraud, duress, or extortion in some form. This doctrine is often referred to as the "voluntary payment doctrine" or the "volunteer rule" and is considered an exception to the principle of restitution. Thus, it is universally recognized that money voluntarily paid [by a person] under a claim of right to payment and with knowledge of the facts by the person [seeking to recover] cannot be recovered on the ground that the claim was illegal, or that there was no liability to pay in the first instance.
(Footnotes omitted.)
¶ 87. The voluntary payment doctrine,1 which is heavily fact-dependent, has deep roots in Wisconsin law. The doctrine is discussed repeatedly in cases involving payments, especially tax payments, to governments.2 G. Heileman Brewing Co. v. City of La Crosse, 105 Wis. 2d *683152, 312 N.W.2d 875 (Ct. App. 1981); Interstate Dep't Stores v. Henry, 224 Wis. 394, 272 N.W. 451 (1937); Schlesinger v. State, 198 Wis. 381, 223 N.W. 856 (1929); Rutledge v. Price Cnty., 66 Wis. 35, 27 N.W. 819 (1886); see Simmons Co. v. Tax Comm'n, 209 Wis. 232, 244 N.W. 610 (1932); Fox Valley Canning Co. v. Vill. of Hortonville, 207 Wis. 502, 242 N.W. 142 (1932); Roehl v. City of Milwaukee, 141 Wis. 341, 124 N.W. 400 (1910); Parcher v. Marathon Cnty., 52 Wis. 388, 9 N.W. 23 (1881); Harrison v. City of Milwaukee, 49 Wis. 247, 5 N.W. 326 (1880). However, the court also has applied the doctrine outside the tax context. E.g., Putnam, 255 Wis. 2d 447 (liquidated damages in a cable television contract); Burgess v. Commercial Nat'l Bank of Appleton, 144 Wis. 59, 128 N.W. 436 (1910) (excess interest paid on bonds); Raipe v. Gorrell, 105 Wis. 636, 81 N.W. 1009 (1900) (payment of wages during an employee's absence); Custin v. City of Viroqua, 67 Wis. 314, 30 N.W. 515 (1886) (excess payment for liquor license).
¶ 88. The voluntary payment doctrine is neither unique to Wisconsin nor something new. To illustrate, in 1836 the United States Supreme Court discussed the application of the doctrine to an overcharge of a duty by a collector at the Port of New York. The Court deter*684mined that when a voluntary payment has been made, "no action will lie to recover back the money." Elliott v. Swartwout, 35 U.S. 137, 153 (1836). The Court acknowledged, however, that if a payor gives notice to the payee that the demand for payment may be illegal— that is, if the payor protests the payment — then the voluntary payment doctrine does not bar recovery by the payor. Id.
¶ 89. In reaching this decision, the Court relied on several English cases — dating back two centuries. One case, Brisbane v. Dacres, (1813) 128 Eng. Rep. 641 (C.P.) 645; 5 Taunt. 143, 152-53 (opinion of Gibbs, J.), describes the doctrine as follows:
We must take this payment to have been made under a demand of right, and I think that where a man demands money of another as a matter of right, and that other, with a full knowledge of the facts upon which the demand is founded, has paid a sum, he never can recover back the sum he has so voluntarily paid. It may be, that upon a further view he may form a different opinion of the law, and it may be, his subsequent opinion may be the correct one. If we were to hold otherwise, I think many inconveniences may arise; there are many doubtful questions of law: when they arise, the Defendant has an option, either to litigate the question, or to submit to the demand, and pay the money. I think, that by submitting to the demand, he that pays the money gives it to the person to whom he pays it, and makes it his, and closes the transaction between them. He who receives it has a right to consider it as his without dispute: he spends it in confidence that it is his; and it would be most mischievous and unjust, if he who has acquiesced in the right by such voluntary payment, should be at liberty, at any time within the statute of limitations, to rip up the matter, and recover back the money. He who received it *685is not in the same condition: he has spent it in the confidence it was his, and perhaps has no means of repayment.
¶ 90. Thus, in 1813, an English court eloquently described the rationale underlying the doctrine of voluntary payment: to promote finality in commercial transactions and to protect payees who in good faith spend the money they receive.
¶ 91. Any suggestion that the voluntary payment doctrine is so old that it is now a dead letter is belied by a decision of the United States Court of Appeals for the Seventh Circuit in 2010. Spivey v. Adaptive Marketing LLC, 622 F.3d 816 (7th Cir. 2010). In that decision the court, in an opinion written by Retired Justice Sandra Day O'Connor, sitting by designation, explained that "[t]he voluntary payment doctrine has long been recognized in common law" and cited Illinois cases as recent as 2005, to determine that the voluntary payment doctrine barred the plaintiffs claims. Id. at 822-24.
¶ 92. Having established both the lineage and vitality of the voluntary payment doctrine, I freely concede that this common law doctrine may be abrogated by legislation. As far back as 1929, Corpus Juris explained that:
Payment
IX. Recovery of Payments
A. Voluntary Payments — 1. Recoverability in General
§280
Except where otherwise provided by statute it is a well settled general rule that a person cannot, either by way of set-off or counterclaim, or by direct action, recover back money which he has voluntarily paid with *686a full knowledge of all the facts, and without any fraud, duress, or extortion, although no obligation to make such payment existed.
48 C.J. § 280 (1929) (footnotes omitted).
Notably, the only statute cited to support the exception was from Louisiana, a code state not operating under common law.
¶ 93. Nonetheless, the common law may be abrogated. This fundamental principle is reflected in Article XIY Section 13 of the Wisconsin Constitution which reads: "Such parts of the common law as are now in force in the territory of Wisconsin, not inconsistent with this constitution, shall be and continue part of the law of this state until altered or suspended by the legislature." Wis. Const, art. Xiy § 13 (emphasis added).
¶ 94. The question inevitably arises when we interpret this section: How do we know when the legislature has "altered or suspended" some feature of the common law? This question was addressed in Kranzush v. Badger State Mutual Casualty Co., 103 Wis. 2d 56, 74, 307 N.W.2d 256 (1981). The court said:
"It is an accepted axiom of law in Wisconsin that:
" 'Statutes are not to be construed as changing the common law unless the purpose to effect such change is clearly expressed therein. To have such effect "the language [of the statute] must be clear, unambiguous and peremptory."' Wis. Bridge & Iron Co. v. Indus. Comm'n, 233 Wis. 467, 474, 290 N.W. 199 (1940)."
Maxey v. Redevelopment Auth. of Racine, 94 Wis. 2d 375, 399, 288 N.W.2d 794 (1980). The legislative intent to change the common law must be expressed "beyond any reasonable doubt." Grube v. Moths, 56 Wis. 2d 424, *687437, 202 N.W.2d 261 (1972); Burke v. Milwaukee & Suburban Transp. Corp., 39 Wis. 2d 682, 690, 159 N.W.2d 700 (1968).
Id.; see also Meek v. Pierce, 19 Wis. 318 (*300), 322 (*303) (1865) ("[T]he rules of the common law are not to be changed by doubtful implication. To give such effect to the statute, the language must be clear, unambiguous and peremptory."); NBZ, Inc. v. Pilarski, 185 Wis. 2d 827, 836, 520 N.W.2d 93 (Ct. App. 1994) ("A statute in derogation of the common law must be strictly construed so as to have minimal effect on the common law rule.").
¶ 95. Ten years ago this court applied these principles in the context of a comparative negligence statute and strict product liability. Fuchsgruber v. Custom Accessories, Inc., 2001 WI 81, 244 Wis. 2d 758, 628 N.W.2d 833. The court determined that an amendment to that statute did not apply to strict product liability claims. Id., ¶ 30. In reaching this conclusion, the court stated:
It is axiomatic that a statute does not abrogate a rule of common law unless the abrogation is clearly expressed and leaves no doubt of the legislature's intent. Statutes in derogation of the common law are strictly construed. A statute does not change the common law unless the legislative purpose to do so is clearly expressed in the language of the statute. To accomplish a change in the common law, the language of the statute must be clear, unambiguous, and peremptory.
Id., ¶ 25 (citations omitted).
¶ 96. I am satisfied that Wis. Stat. § 100.207(3)(a) is so clearly designed to protect telecommunications consumers from particular unfair practices in billing that it would be unreasonable to permit the voluntary *688payment doctrine to nullify the effect of the statute. Subsection (3)(a) reads as follows:
(3) SALES PRACTICES, (a) A person may not engage in negative option billing or negative enrollment of telecommunications services, including unbundled telecommunications services. A person may not bill a customer for any telecommunications service that the customer did not affirmatively order unless that service is required to be provided by law.... A customer's failure to refuse a person's proposal to provide a telecommunications service is not an affirmative request for that telecommunications service.
Wis. Stat. § 100.207(3)(a). The evils prohibited by subsection (3) (a) are not ambiguous, and the private remedies created to attack these evils are plainly identified in subsection (6) (a) of the section. Among the evils prohibited is cramming, an attempt to get customers to "unwittingly pay the unauthorized charges" that appear on their telecommunications bills. Majority op., ¶ 6. Even if these payments are not obtained by fraud, their voluntariness is certainly questionable. Cramming charges are prohibited under subsection (3) (a) and the legislature provided a specific remedy in subsection (6) (a) of a right to recover these payments when the payments have been made. In sum, subsection (3) (a) targets demands for unauthorized charges and subsection (6) (a) provides for recovery of those charges when paid. Quasi-voluntary payment of the charges does not bar recovery.
¶ 97. The application of Wis. Stat. § 100.207(2) to the alleged facts is not so clear because subsection (2), which is labeled "ADVERTISING AND SALES REPRESENTATIONS," is different from subsection (3), which is labeled "SALES PRACTICES." Applying the sales language of subsection (2) to the billing practices of *689"cramming" and "slamming"3 is probably stretching the subsection beyond what it was intended to cover.
¶ 98. The bottom line, however, is that the voluntary payment doctrine does not require the dismissal at this time of the claims in this case under this anti-cramming/anti-slamming statute. We need not answer whether the voluntary payment doctrine could ever apply to a claim under Wis. Stat. § 100.207.
¶ 99. Wisconsin Stat. § 100.18 requires a different analysis. This sweeping statute can be traced back to Chapter 510, Laws of 1913, which created section 1747k of the statutes. Section 1747k read:
Any person, firm, corporation or association who, with intent to sell or in any wise dispose of merchandise, securities, service, or anything offered by such person, firm, corporation or association, directly or indirectly, to the public for sale or distribution, or with intent to increase the consumption thereof, or to induce the public in any manner to enter into any obligation relating thereto, or to acquire title thereto, or an interest therein, for the purpose of defrauding the public, makes, publishes, disseminates, circulates, or places before the public, or causes, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in this state, in a newspaper or other publication, or in the form of a book, notice, handbill, poster, bill, circular, pamphlet, or letter, or in any other way, an advertisement of any sort regarding merchandise, securities, service, or anything so offered to the public, which advertisement contains any assertion, representation or statement of fact which is *690untrue, deceptive or misleading, shall be guilty of a misdemeanor, and shall upon conviction thereof be punished by a fine of not less than ten dollars nor more than two hundred dollars, or by imprisonment in the county jail not less than ten days nor more than ninety days, or by both such fine and imprisonment; providing that nothing herein shall apply to any proprietor or publisher of any newspaper or magazine who publishes, disseminates or circulates any such advertisement without knowledge of the unlawful or untruthful nature of such advertisement.
§ 1747k, ch. 510, Laws of 1913. This one-paragraph provision has been amended at least 45 times over the past century and has evolved into a lengthy (nearly 2600 words), very complex statute that is difficult to cabin and difficult to analyze.
¶ 100. To suggest in the majority opinion that the legislature abrogated the voluntary payment doctrine when it adopted Wis. Stat. § 100.18 is both unnecessary and unfounded.
¶ 101. Because the majority opinion cannot support such a proposition either analytically or historically, it simply concludes that:
Whenever the application of a common law doctrine or rule would undermine the manifest purposes of a statutory cause of action, the conflict between the statute's manifest purpose and the common law defense "leave[s] no doubt of the legislature's intent." Fuchsgruber, 244 Wis. 2d 758, ¶ 25. In a case of such apparent incompatibility, the legislature necessarily intended that the common law defense would not be applied to bar claims under the statute.
Majority op., ¶ 71. With this conclusion, the majority opinion apparently abandons this court's longstanding methodology in evaluating when the legislature has *691abrogated the common law. The methodology that the majority applies — that is, to search for some conflict with a statutory purpose — weakens all common law doctrines. This methodology leaves the viability of all common law defenses in doubt.
¶ 102. The majority opinion casts a cloud of uncertainty over commercial transactions in this state. Its assurance that "the voluntary payment doctrine remains alive and well in Wisconsin," majority op., ¶ 77, will prove hollow if its discussion of the doctrine in relation to Wis. Stat. § 100.18 is maintained.
¶ 103. The majority opinion invites consideration of the proposition that Wis. Stat. § 100.18 abrogated the voluntary payment doctrine by asserting that the relationship between the voluntary payment doctrine and § 100.18 was never "brought to the attention of the [Putnam] court [in 2002] nor did the court specifically rule upon it. Accordingly, it [w]as not. . . decided" by the court in Putnam. Majority op., ¶ 40. I disagree.
¶ 104. Putnam discussed the first amended complaint that was dismissed with prejudice by the circuit court. Putnam, 255 Wis. 2d 447, ¶¶ 1, 4 n.2. The opinion cites the multiple theories in the amended complaint, including unlawful liquidated damages, unjust enrichment, restitution, and violation of Wisconsin's Trade Practices Act. Id., ¶ 4 n.2. All are affected by the voluntary payment doctrine. The Wisconsin Trade Practices Act is identified as Wis. Stat. § 100.18 in Count VII of the amended complaint cited in Putnam's brief. It was discussed by the circuit court, and it was referred to in the published court of appeals decision, Putnam v. Time Warner Cable of Se. Wis., 2001 WI App 196, ¶ 3 n.1, 247 Wis. 2d 41, 633 N.W.2d 254, which affirmed the circuit court. The Putnam *692majority, in turn, affirmed the circuit court and the court of appeals in relation to the voluntary payment doctrine.
¶ 105. In doing so, the Putnam court said: "In analyzing this case, we . . . take as true all allegations made in the customers' amended complaint and draw all reasonable inferences in favor of the customers." Putnam, 255 Wis. 2d 447, ¶ 11 (emphasis added). The court also cited 66 Am. Jur. 2d Restitution and Implied Contracts § 108 (2001), a precursor to § 92 of the 2011 edition cited above. Unjust enrichment and restitution are part of the 2001 Am Jur analysis. Putnam, 255 Wis. 2d 447, ¶ 13.
¶ 106. In the present case the majority opinion takes the fact that the Putnam court "collectively disposed of' the stated claims, majority op., ¶ 33, as support for the proposition that there ought to be a difference between statutory and common law claims. Curiously, the majority opinion takes our past identical treatment of statutory and common law claims as support for the proposition that the claims ought to be treated differently. Likewise, the opinion's analysis ignores that we determined that the voluntary payment doctrine applied to all claims in Putnam — statutory and common law alike. Putnam, 255 Wis. 2d 447, ¶ 36 n.12.
¶ 107. The Putnam court addressed the possibility that the legislature could act to supersede the voluntary payment doctrine in a paragraph strongly affirming the doctrine:
Adoption of the customers' argument would effectively destroy the voluntary payment doctrine. The doctrine presupposes mistaken or wrongful conduct by the payee. To allow someone who made voluntary payment without objection to claim restitution, based *693only on an allegation that some wrongful conduct by the payee caused the payment of a fee, would nullify the doctrine in Wisconsin. We conclude that the merit of a claim and the underlying wrongdoing of the defendant do not undercut the applicability of the doctrine, absent fraud, duress, or mistake of fact. The legislature has the power to create additional exceptions to the voluntary payment doctrine in particular circumstances.
Putnam, 255 Wis. 2d 447, ¶ 35 (emphasis added).
¶ 108. It is unlikely that the court would have acknowledged the legislature's power "to create additional exceptions to the voluntary payment doctrine" if the court thought that the legislature had already done so in adopting Wis. Stat. § 100.18.
¶ 109. I believe this case may go forward under Wis. Stat. § 100.207(3)(a) because the statute prohibits specific billing practices in telecommunications and actually addresses a person's "failure to refuse" an unauthorized charge. This alters the voluntary payment doctrine so that claims under the statute are not required to be dismissed in this case at this stage in the proceedings. The legislature provided a clear remedy for overpayment of certain charges. The legislature was clear, unambiguous, and peremptory in this paragraph; the court need not go further and alter the law of abrogation of the common law.
¶ 110. I concur with the court's decision that the dismissal of the claim under Wis. Stat. § 100.207 must be reversed. However, I disagree with the court's statement of the law and its decision regarding the other claims. Therefore, I cannot join the court's opinion.
¶ 111. For the foregoing reasons, I respectfully concur in part and dissent in part.
*694¶ 112. I am authorized to state that Justice MICHAEL J. GABLEMAN joins this concurrence/dissent.

 The term "voluntary payment doctrine" appears to be of relatively recent origin. Past cases referred to the "voluntary payment rule," G. Heileman Brewing Co. v. City of La Crosse, 105 Wis. 2d 152, 162, 312 N.W.2d 875 (Ct. App. 1981), "the doctrine of voluntary payment," Frederick v. Douglas Cnty., 96 Wis. 411, 423, 71 N.W. 798 (1897) (Winslow, J. concurring), or just "voluntary payment," Elliott v. Swartwout, 35 U.S. 137, 153 (1836). Regardless of the name, the concept permeates the law.


 For a background of the voluntary payment doctrine in the Wisconsin state income tax context, see generally Maurice M. Weinstein, Income Tax Refunds in Wisconsin, 16 Marq. L. Rev. 25, 30-32 (1931). The article discusses the voluntary payment doctrine in substantially its modern form. Id. at 30.
While the voluntary payment doctrine is often discussed in the context of payments to governments, the same rules do not *683necessarily apply in the context of payments from government agents. See Joshua E. Dodge, How To Sue the Government, 8 Marq. L. Rev. 267, 285 (1924) ("When ... a public officer . .. pays out to an individual money which the law did not authorize .. . the Government may recover [it] back, unhampered by any of the rules of voluntary payment. . . applicable as between individuals."); but see Frederick, 96 Wis. at 423 (Winslow, J. concurring) (suggesting that the opinion of the court applied the doctrine of voluntary payment to payments made by public officials). Joshua Dodge was a member of this court from 1898-1910. Portraits of Justice 28 (Trina E. Gray et al. eds., 2d ed. 2003).


" 'Slamming' is the illegal practice of switching a consumer's traditional wireline telephone company for local, local toll, or long distance service without permission." FCC Encyclopedia, http://www.fcc.gov/encyclopedia/slamming (last visited Feb. 17, 2012).